SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB Quarterly Report Under Section 13 or 15(d) Of the Securities Exchange Act of 1934 For Quarter Ended September 30, 2007 Commission File Number 33-16531-D INTERNATIONAL AUTOMATED SYSTEMS, INC. (Exact name of registrant as specified in its charter) UTAH 87-0447580 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 326 North Sr. 198, Salem, Utah84653 (Address of principal executive offices) Registrant's telephone number including area code(801) 423-8132 Not Applicable Former Address, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesXNo As of September 30, 2007 Registrant had 28,369,222 shares of common stock, no par value per share, net of 5,681,318 shares held in escrow accounts. Transitional Small Business Disclosure Format (Check One)Yes
